Citation Nr: 9907292
Decision Date: 03/18/99	Archive Date: 06/24/99

DOCKET NO. 96-23 447               DATE MAR 18, 1999

On appeal from the

Department of Veterans Affairs Medical and Regional Office Center
in Fargo, North Dakota

THE ISSUES

1. Entitlement to service connection for disc disease and arthritis
involving the lumbar spine.

2. Whether a September 1995 rating denial of the issue of whether
new and material evidence has been submitted to reopen a claim of
entitlement to service connection for headaches was timely
appealed.

3. Whether a September 1995 rating denial of the issue of whether
new and material evidence has been submitted to reopen a claim of
entitlement to service connection for bilateral ankle disability
was timely appealed.

4. Whether a September 1995 rating denial of service connection for
sleep disability was timely appealed.

5. Whether a September 1995 rating denial of service connection for
endometriosis was timely appealed.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Michael P. Vander Meer, Counsel 

INTRODUCTION

The veteran served on active duty from January 1978 to April 1985.

In October 1985, the Department of Veterans Affairs (VA) Regional
Office in Milwaukee, Wisconsin, denied entitlement to service
connection for headaches and bilateral ankle disability. Following
pertinent notice to the veteran, a Notice of Disagreement was not
received within the subsequent year.

This case is before the Board of Veterans'Appeals (Board) on appeal
from rating decisions, the earliest of which was entered in
December 1994, of the VA Medical and Regional Office Center (M&ROC)
in Fargo, North Dakota. A hearing was held before a hearing officer
at the M&ROC in August 1996, and the hearing officer's decision was
entered in November 1996.

Although service connection was denied for low back disability in
an unappealed rating denial entered in October 1985, such denial
involved "low back strain" and

- 2 -

there was no evidence then in VA's possession bearing on either
disc disease or arthritis referable to the lumbar spine. Therefore,
the veteran's present claim for low back disability, which is
limited to the conditions included in the first issue listed on the
title page, will be addressed on a de novo basis, i.e., without
regard to the foregoing unappealed October 1985 rating denial.

The first issue listed on the title page will be addressed in the
decision below. The final four issues listed on the title page will
be addressed in a remand appearing at the end of the decision.

FINDING OF FACT

The claim for service connection for disc disease and arthritis
involving the lumbar spine is not plausible.

CONCLUSION OF LAW

The claim for service connection for disc disease and arthritis
involving the lumbar spine is not well grounded. 38 U.S.C.A.
5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the veteran's
claim for service connection for disc disease and arthritis
involving the lumbar spine is whether she has presented evidence of
a well grounded claim, that is, one which is plausible and
meritorious on its own or capable of substantiation. 38 U.S.C.A.
5107(a); see Tirpak v. Derwinski, 2 Vet. App. 609 (1992). If a
claimant does not submit evidence of a well grounded claim, VA is
under no duty to assist him or her in developing facts pertinent to
such claim. Murphy v. Derwinski, 1 Vet. App. 78 (1990). For the
reasons set forth below, the Board finds that the veteran has not
met

- 3 - 

her burden of submitting evidence to support a belief by a
reasonable individual that her claim for service connection for
disc disease and arthritis involving the lumbar spine is well
grounded.

The veteran contends, in substance, that she presently has disc
disease and arthritis involving the lumbar segment of her spine,
each of which pathology, in turn, is traceable to a fall she
sustained in service in January 1982. In this regard, service
medical records reflect that the veteran did in fact injure her low
back in a fall in service in January 1982; findings on physical
examination included motion-related pain, and the assessment
implicated strain referable to the low back. However, service
medical records are negative for any reference to arthritis
involving the veteran's lumbar spine, which pathology was initially
shown in conjunction with an X-ray administered her by VA in
December 1994, many years after her separation from service, thus
precluding service connection for such pathology on a presumptive
basis. See 38 U.S.C.A.  1112, 1131 (West 1991); 38 C.F.R. 3.307,
3.309 (1998). In addition, lumbar disc disease (with respect to
which service medical records are similarly silent) was apparently
initially assessed in conjunction with the veteran's examination by
VA in June 1995, and there is no evidence of record relating the
same to service. Given the foregoing, then, a plausible claim for
service connection for lumbar disc disease and arthritis is (in
each instance) not presented. Therefore, such claim for service
connection is not well grounded. 38 U.S.C.A. 5107(a).

In addition, although the Board has considered and disposed of the
foregoing claim for service connection on a ground different from
that of the M&ROC, the veteran has not been prejudiced by the
Board's decision. This is because, in assuming that such claim was
well grounded, the M&ROC accorded the veteran greater Consideration
than this claim in fact warranted under the circumstances. Bernard
v. Brown, 4 Vet. App. 384, 392-94 (1993). To remand this case to
the M&ROC for consideration of the issue of whether this claim is
well grounded would be pointless and, in light of the law cited
above, would not result in a determination favorable to the
veteran. VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).

- 4 -

Finally, as pertinent to the veteran's claim for service connection
for disc disease and arthritis involving the lumbar spine, the
Board is of the opinion that its discussion above bearing on such
issue is sufficient to inform the veteran of the elements necessary
to complete her application for a claim relative to such benefit.
See Robinette v. Brown, 8 Vet. App. 69 (1995).

ORDER

Evidence of a well grounded claim not having been submitted, the
appeal for service connection for disc disease and arthritis
involving the lumbar spine is denied.

REMAND

The veteran contends, in substance, relative to each of the
disabilities implicated in the final four issues on appeal, that
each disability is of service origin. The first issue listed on the
title page, which was addressed by the Board in the decision set
forth hereinabove, was denied in a rating decision entered by the
M&ROC in December 1994. Thereafter, in response to a Notice of
Disagreement received from the veteran in May 1995, a Statement of
the Case (SOC) pertaining to such issue was mailed to the veteran
in September 1995.

With respect to the final four issues listed on the title page, the
record reflects that, in a rating decision entered in September
1995, the M&ROC, in addition to denying service connection for
sleep disability and endometriosis, also determined that new and
material evidence had not been submitted to reopen a claim of
entitlement to service connection for, in each instance headaches
and bilateral ankle disability. Following receipt in September 1995
of a related Notice of Disagreement, a Supplemental Statement of
the Case, which initially addressed each of the foregoing i:'our
issues adjudicated in the September 1995 rating decision, was
mailed to the veteran on December 4, 1995, wherein she was
notified, in accordance with

- 5 - 

38 C.F.R. 20.302(c) (1998), that she had 60 days from such date of
mailing to ,submit any related substantive appeal(s). Although such
60-day period expired on February 5, 1996, the record reflects
neither the submission of a substantive appeal by such date nor any
request from the veteran for an extension of time, in accordance
with 38 C.F.R. 20.303 (1998), within which to submit a substantive
appeal. Based on the foregoing, then, the Board is presently of the
view that a timely substantive appeal pertaining to each of the
four above-identified issues addressed in the M&ROC's September
1995 rating decision has, in each instance, not been submitted, and
that, consequently, dismissal of each of these issues may be
appropriate. However, given the discussion by the United States
Court of Veterans Appeals in Marsh v. West, No. 98-634 (U.S. Vet.
App. Oct. 5, 1998), the Board is of the view that, preliminary to
proceeding further relative to dismissing those four issues of the
veteran's appeal on the basis of lack of receipt of a timely
substantive .appeal, the veteran should be accorded an opportunity
to advance argument or Otherwise demonstrate that a timely
substantive appeal, relative to any or all of those four issues,
was in fact filed. Further development to facilitate according the
veteran such opportunity is, therefore, specified below.

The Board further observes that, at her August 1996 personal
hearing, the veteran ,asserted entitlement to secondary service
connection for headaches. Inasmuch as such claim has not, as of
yet, been adjudicated by the M&ROC, further development to
facilitate the accomplishment of the same is specified below.

Accordingly, the case is REMANDED for the following:

1. The M&ROC should take appropriate action to inform the veteran
of her opportunity to advance argument or otherwise demonstrate,
relative to a 'September 1995 rating denial of service connection
for sleep disability and endometriosis, and determination that new
and material evidence had not been submitted to reopen a claim of
entitlement to service connection

- 6 - 

for headaches and bilateral ankle disability, that a timely
substantive appeal was, relative to any or all of the foregoing
four issues, in fact filed.

2. Then, after undertaking any development deemed necessary in
addition to that specified above, the M&ROC should adjudicate the
above-addressed recently-asserted claim for secondary service
connection for headaches as well as each of the final four issues
stated on the title page.

3. If the benefit at issue in any of the final four issues listed
on the title page is not granted to the veteran's satisfaction, or
if she expresses disagreement pertaining to any other matter, to
include the M&ROC's disposition of the above-cited recently-
asserted claim for secondary service connection for headaches, both
she and her representative should be provided with an appropriate
Supplemental Statement of the Case. The veteran should be provided
appropriate notice of the requirements to perfect an appeal with
respect to any issue(s) addressed therein which does not appear on
the title page of this decision.

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. In taking this
action, the Board implies no

- 7 -

conclusions, either legal or factual, as to any ultimate outcome
warranted. No action is required of the veteran unless she is
otherwise notified.

F. JUDGE FLOWERS 
Member, Board of Veterans' Appeals

8 -

